Reinstated and Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed January 30, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-01029-CV



                     IN RE WILMA REYNOLDS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 48170

                        MEMORANDUM OPINION

      On November 18, 2013, relator Wilma Reynolds filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Daniel
Sklar, assigned judge of the 300th District Court of Brazoria County, to set aside
his November 14, 2013 order denying relator’s motion to proceed to trial and final
judgment in the underlying bill of review proceeding. Subsequently, Judge Sklar
recused himself from the case.

      On January 22, 2014, the newly assigned judge, the Honorable C.G. Dibrell,
entered a final judgment in the bill of review proceeding. Relator has filed a notice
of appeal from the final judgment, which has been docketed in this court as cause
number 14-14-00080-CV. Relator’s request for relief is now moot.

      Accordingly, we dismiss relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel Consists of Justices Christopher, Donovan, and Brown.




                                          2